By the Court

The action is for money had and received by the defendants, as administrators of Amor Hollingsworth, to the use of the plaintiff. Such an action will not lie against an administrator in his representative capacity; it has nothing to do with the estate; it is a personal matter with the administrator. No more will the action for money lent lie against an administrator in Ins representative ca pacity. (Ashby vs. Ashby, 14 C. & R. 77, Lord Tenlerden, chiel justice. — The cases cited clearly establish that the count for money had and received cannot be joined with counts against a party in hi. character as executor. In these cases the count for money had and received is treated as showing a personal charge on the executor Littledale, judge. — All the authorities show that such a count only makes the defendant liable.)
As to the right to the damages, the court inclined in favor of the plaintiff’s ciaim; but sustained the present motion on the other ground
Judgment of nonsuit.